Citation Nr: 0505171	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1962 to December 1962.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In July 2004, the veteran had a hearing before Board in 
Washington, D.C.


FINDINGS OF FACT

1.  Bilateral sensorineural hearing loss disability was first 
manifested many years after service, and there is no 
competent evidence of record which shows that it is in any 
way related to service or to the first year after the 
veteran's discharge from service.

2.  Tinnitus was first manifested many years after service, 
and the preponderance of the competent evidence of record 
shows that it is unrelated thereto.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss is not the result of 
disease or injury incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).

2.  Tinnitus is not the result of disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hearing loss disability and for tinnitus.  

Prior to consideration of those issues on the merits, the 
Board must determine whether the VA has fulfilled its duty to 
assist the veteran in the development of those claims.  

I.  Duty to Assist

The VA's duty to assist the veteran in the development of her 
claims is governed primarily by 38 U.S.C.A. §§ 5103, 5103A 
and 38 C.F.R. § 3.159.  Under those laws and regulations, the 
VA has to ensure that the appellant has been notified of the 
following:  (1) the information and evidence not of record 
that is necessary to substantiate each of his specific 
claims; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence that the appellant 
is expected to provide; and (4) the need to furnish the VA 
any evidence in his possession that pertains to any of his 
claims, i.e., something to the effect that he should give the 
VA everything he has pertaining to his claims.  

By virtue of information contained primarily in letters, 
dated in September 2002 and May 2003, the RO informed the 
veteran and his representative that it had a duty to notify 
them of the information and evidence needed to substantiate 
and complete his claims for service connection for bilateral 
hearing loss disability and for tinnitus.  

The RO noted that in order to support the veteran's claims 
for service connection the evidence, essentially, had to show 
the following:  1) that the veteran sustained an injury in 
military service or an injury that began in or was made worse 
during military service, or an event in service that had 
caused injury or disease (The RO also noted that VA laws and 
regulations permitted the VA to conclude that some current 
disabilities (know as presumptive conditions) were caused by 
service, even though there was no specific evidence of record 
proving that); 2) a current physical or mental disability; 
and 3) a relationship between the veteran's current 
disability and an injury, disease, or event in service.  

The RO informed the veteran that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim.  The RO stated that it would try to help him get such 
things as medical records, employment records, or records 
from other Federal agencies.  The RO noted that the veteran 
had to give it enough information about those records so that 
it could obtain them from the agency or person who had them.  
In particular, it noted that the veteran had to provide the 
following:  the name and address of the person, agency, or 
company who had the records; the approximate time frame 
covered by the records; and, in the case of medical records, 
the condition for which the veteran was treated.  

The RO informed the appellant that it had received records 
from Dr. S. R., dated in August 2002.  The RO stated, 
however, that if there were private medical records from any 
other source that he felt would support his claim, he should 
complete the enclosed authorization for the release of 
information (VA Form 21-4142) and the RO would request the 
record for him.  The RO noted that the veteran could obtain 
those records himself and send them to the RO.  In any event, 
the RO stated that it was still the veteran's responsibility 
to make sure that the RO received the evidence necessary to 
support his claims.  

In addition to records reflecting the veteran's treatment in 
and after service, the RO suggested that the following 
evidence could assist it in making its decision:  
1) statements from service medical personnel or other people 
who knew the veteran in service, who knew of his disability 
on active duty; 2) reports of employment physical 
examinations; 3) pharmacy prescription records; and 4) 
reports of insurance examinations.

The RO noted that it would assist him by providing a medical 
examination or getting a medical opinion if it decided it was 
necessary to make a decision on his claims.  In this regard, 
the RO informed the veteran that it had asked the VA Medical 
Center (MC) in Hines, Illinois, to schedule the veteran for 
an examination.  

The RO told the veteran where to send the requested 
information/evidence and set forth time frames for doing so.  
The RO also informed him of the potential consequences for 
failing to do so.  Finally, the RO notified the veteran of 
what to do if he had questions or needed assistance and 
provided a telephone number, computer site, and address where 
he could get additional information.  It was noted that a 
courtesy copy of the letter had been sent to his 
representative.

In addition to the letters, dated in September 2002 and May 
2003, the appellant received information concerning evidence 
necessary to support his claims in the following documents:  
his application for service connection (VA Form 21-526), 
which was received at the RO in September 2002; the Statement 
of the Case (SOC), issued in July 2003; and the Supplemental 
Statement of the Case (SSOC), issued in December 2003.  The 
SOC and the SSOC's also identified the evidence that had been 
received by the RO.  

The following evidence has been included with the claims 
folder and has been reviewed in association with the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus:  the 
veteran's service medical records; the report of the 
veteran's discharge from service (DD 214); reports of 
examinations performed by the VA in May 1968, October 1996, 
July 1999, and May 2003; outpatient records reflecting the 
veteran's treatment from November 1990 through June 1996 at 
the Hines VAMC; a physician's statement concerning treatment 
or examination in April 1999; records and reports reflecting 
the veteran's treatment from July 1998 through May 1999 at 
the Loyola University Medical Center; a report reflecting the 
veteran's August 2002 examination by S. R., M.D.; copies of 
letters received by the veteran in service; and the 
transcript of the veteran's July 2004 hearing before the 
Board.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of the 
evidence necessary to support his claims of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus. It appears that all relevant evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
outstanding evidence (that has not been sought by the VA), 
which could be used to support his appeal.  As such, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
or be helpful in light of the current record.  Therefore, 
further development is unnecessary in order to meet the VA's 
statutory duty to assist the veteran in the development of 
his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claims of entitlement to service connection for bilateral 
hearing loss disability and tinnitus.  Therefore, the Board 
will proceed to the merits of the appeal on those issues.  

II.  The Facts and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for purposes 
of laws administered by VA when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  However, the failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  38 C.F.R. § 3.303(d); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995).Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993); 

Where a veteran who served for ninety (90) days or more 
during peacetime service after December 31, 1946, develops 
certain chronic conditions, such as organic diseases of the 
nervous system including sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A.  Hearing Loss Disability

The veteran's service medical records are completely negative 
for any complaints or clinical findings of hearing loss 
disability under criteria set forth by the VA.  The service 
medical records are also negative for any evidence of noise 
exposure.  Indeed, during the veteran's service entrance 
examination in August 1962, audiologic testing revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
-5(5)
0(5)
LEFT
-5(10)
-5(5)
-10(0)
-5(5)
0(5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The veteran's auditory acuity for the whispered and spoken 
voice was 15/15, bilaterally.  

During the veteran's service separation examination in 
December 1962, audiologic testing revealed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-10(0)
-10(0)
-5(5)
-5(0)
LEFT
-5(10)
-5(5)
0(10)
10(20)
10(15)

Hearing loss disability was first clinically reported in 
August 2002 by S. R., M.D.  Although Dr. R. diagnosed 
bilateral neurosensory hearing loss which had started in 1962 
and slowly progressed, that conclusion was based on history 
reported by the veteran, rather than a review of the 
veteran's medical history.  A bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Indeed, not only are the veteran's service medical records 
negative for hearing loss disability, the report of a May 
1968 VA examination notes that the veteran did not 
demonstrate hearing loss.  Moreover, other medical records 
from the VA and from private sources, which reflect the 
veteran's treatment and/or examination from November 1990 to 
May 2003, are completely negative for any complaints or 
clinical findings of hearing loss disability.  In fact, VA 
treatment records, dated in January and July 1991, February 
1992, and the report of a July 1999 VA general medical 
examination all show that the veteran's head, eyes, ears, 
nose, and throat are within normal limits.  

In an effort to determine the etiology of the veteran's 
hearing loss disability, the veteran underwent VA audiologic 
and ear, nose, and throat examinations in May 2003.  
38 C.F.R. § 3.159(c)(4)(i).  The veteran reported an incident 
of ear trauma in service, as well as noise exposure in the 
motor pool, on the rifle range, and from aircraft noise.  He 
stated that since service, he had been a welder and that he 
did not have significant noise exposure.  Following the 
examination, the VA physician who performed the ear, nose, 
and throat examination concluded that the veteran had a 
severe to profound sensorineural hearing loss due to noise 
exposure or presbycusis (Presbycusis is a "lessening of 
hearing acuteness resulting from degenerative changes in the 
ear that occur especially in old age [] and diabetes."  
Godfrey v. Brown, 8 Vet. App. 113, 120 (1995)).  He found it 
difficult to suggest that the veteran's hearing loss was due 
to noise exposure in service.  In any event, his conclusion 
was consistent with that of the VA audiologist who concluded 
that it was unlikely that the veteran's bilateral 
sensorineural hearing loss was due to service.  Unlike 
Dr. R., the VA audiologist and the VA physician who performed 
the ear, nose, and throat examination, had the veteran's 
claims file before them for review.

The only other reports that the veteran's hearing loss 
disability is the result of service come from the veteran.  
During his hearing in July 2004, he testified that his 
hearing problems started in service when he was clapped on 
the ears by his training instructor.  He also testified that 
he had been in the Air Force and that he had worked in the 
motor pool and in carpentry.  He reiterated that he 
experienced noise exposure in those jobs and when jet 
aircraft would pass overhead.  He also testified that he had 
primarily been a welder since service and that he had 
experienced no significant noise exposure since service.

Correspondence written during service tends to confirm that 
the veteran was hit on the ears by his training instructor.  
However, even if he also had the claimed noise exposure in 
service, those facts alone do not prove the veteran's claim.  
The record remains negative for any competent evidence of a 
nexus between his current hearing loss disability and 
service.  As a layman, he is not qualified to provide that 
nexus; that is, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability.  38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection.  

Absent any competent evidence that the veteran's bilateral 
sensorineural hearing loss had its onset during service or 
that it was manifested to a degree of 10 percent during the 
first year after his discharge from service, service 
connection is denied.

B.  Tinnitus

The veteran also seeks entitlement to service connection for 
tinnitus, primarily as a result of the incident in service in 
which he was hit on the ears by his training instructor.  

As with his hearing loss disability, the veteran's tinnitus 
was first clinically manifested in August 2002, many years 
after service.  The audiologist, who reviewed the records and 
performed the May 2003 VA audiologic examination, stated that 
given the traumatic incident in service, the veteran's 
tinnitus may be service-connected.  The preponderance of the 
evidence, however, suggests otherwise.  

Not only were the veteran's service medical records negative 
for any complaints or clinical findings of tinnitus, the 
examination reports and treatment records, dated from June 
1968 to August 2002 were similarly negative.  Indeed, the 
report of the May 1968 VA examination notes that the 
veteran's ears were normal and that he did not demonstrate 
hearing loss.  Moreover, as noted above, VA treatment 
records, dated in January and July 1991, February 1992, and 
the report of a July 1999 VA general medical examination all 
show that the veteran's head, eyes, ears, nose, and throat 
are within normal limits.  

Although Dr. R. and the VA physician who performed the May 
2003 ear, nose, and throat, examination also diagnosed 
tinnitus, they did not relate that disorder to the incident 
in service in which the training instructor clapped the 
veteran's ears.  Rather, Dr. R. related the veteran's 
tinnitus to an unspecified source of noise exposure, and the 
VA physician related it to the veteran's hearing loss.  
Indeed, other than the possibility raised by the VA 
audiologist, the record is negative for any competent 
evidence of a nexus between the veteran's tinnitus and 
service.  As above, the only other reports in support of the 
veteran's claim for service connection for tinnitus come from 
the veteran; however, he is not qualified to render opinions 
which require medical expertise.  

Inasmuch as the preponderance of the evidence is against the 
claim, service connection for tinnitus is denied.  In 
arriving at this decision, the Board gives greater weight to 
the opinion of the VA physician who performed the May 2003 
examination than to the VA audiologist.  While both reviewed 
the record and either performed or evaluated the audiologic 
testing, the VA physician also performed an examination of 
the veteran's ears to determine the presence of infection or 
other disease.  He also evaluated the veteran to determine 
whether he would benefit from the use of hearing aids.  In 
short, his examination and evaluation were more complete than 
those requested of or rendered by the VA audiologist.  


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


